Per Curiam.
The village of Vining appeals from a judgment determining that one Bendickson, his wife, and six children had a legal settlement there for poor relief purposes. As a matter of convenience we shall hereafter refer to the contending parties as Girard and Vining. Both are municipal entities Avithin Otter Tail county, the former a township, the latter a village. Poor relief is provided under the township system.
Bendickson and family moved into Vining on October 15, 1933, and remained there until April 20 or 23, 1936, Avhen they moved to Girard. While they Avere living at Vining they at times received aid as poor persons. They continued to live at Girard until February 19, 1937, Avhen these proceedings were first commenced before a justice of the peace to have their settlement for poor relief purposes determined as betAveen Girard and Vining. The justice determined the matter against the claims of Vining. Upon appeal and trial had before the district court the same conclusion was reached. The facts Avere there found substantially as stated, and, in addition, that during each and every month from April, 1936, up to and including January, 1937, with the exception of the month of June, 1936, Bendickson and family received poor relief from public funds either in the form of direct relief or Avork relief, direct relief having been furnished and provided by Vining. The only basis for reversal here urged is that the evidence is insufficient to support the findings. We have carefully revieAved the record and have reached the same conclusions as Avere reached below. 1 Mason Minn. St. *4271927, § 3161, as amended by Ex. Sess. L. 1935-1936, c. 68 (3 Mason Minn. St. 1936 Supp. § 3161) ; In re Settlement of Venteicher [County of Mille Lacs v. Town of Leigh] 202 Minn. 331, 278 N. W. 581, and cases there cited, furnish the guide for decision.
Judgment affirmed.